DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.
OBJECTION TO CLAIMS AND MANNER OF MAKING AMENDMENTS
The claims are objected to for failing to comply with 37 CFR 1.52, especially 1.52(a)(1)(v) and 1.52(b)(2)(ii).  See MPEP 608.01, “Legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray background sharply reduce photo reproduction quality.”
Any amendments to the claims and/or specification MUST ONLY use a single type of font of a single BLACK color for ALL text of the claims and specification. This applies to all text including "strikethrough" text and "underline" text. 

Failure to comply with this requirement WILL result in the amendment being held non-compliant.
Election/Restrictions
Claims 9-19, 27-32 and 34-36 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 July 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2009/0078337) (hereinafter Gustafsson ‘337) in view of Peters et al. (DE 1142516) (hereinafter Peters) and further in view of Gustafsson (US 8555935) (hereafter Gustafsson ‘935).
Note: see the English language machine translation of the Peters reference attached to the previous Office action.
Regarding claim 1, the Gustafsson ‘337 reference discloses a device for filling a bag (12) comprising a clamp (squeezing means 3) comprising two clamping jaws (10) and one filling needle (filling tube 2), the clamp (3) being adapted to clamp the bag (12) between the filling needle (2) and the clamping jaws (10).
The Gustafsson ‘337 reference does not disclose that the filling needle (2) has a conical outer geometry in a clamping region and each of the two clamping jaws (10) has a conical inner geometry adapted to form a positive engagement with the conical outer geometry; that the bag serves as a seal between the clamping region of the filling needle and the conical geometry of the two clamping jaws; and that the clamping jaws 
However, the Peters reference discloses in a similar type of filling device that it is old and well known in the relevant art to provide a filling needle (1) which has a conical outer geometry in a clamping region and each of two clamping jaws (5) has a conical inner geometry adapted to form a positive engagement with the conical outer geometry, and the container (casing 9) serves as a seal between the clamping region of the filling needle (1) and the conical geometry of the two clamping jaws (5) (see paragraph 7 of the Peters translation, the casing (9) is filled with pressurized fluid, i.e. water, and the conical shape of the clamping jaws (5) and the filling needle (1) allow the casing (9) to act as a seal between the clamping region of the filling needle (1) and the conical geometry of the two clamping jaws (5)).  While the word “bag” does not appear in the translation of the Peters reference, the “empty plastic casing 9” of Peters is read as an equivalent of the bag recited in the claim based on the teachings found in paragraphs 1, 4 and 5 of the translation of Peters which mention “containers made of plastic or elastic material.”  See figure 1 and the translation of Peters, paragraph 7, “The empty plastic casing 9 is pushed with its conically held filling opening 10 onto the likewise conically held filler neck 1 and held in this position by holding jaws 5 which cooperate with compression springs 6.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gustafsson ‘337 filling device by having had the filling needle (2) have a conical outer geometry in a clamping region and by having had each of the two clamping jaws (10) have a conical inner 
The Gustafsson ‘337 device for filling a bag, as modified by Peters above, does not expressly disclose that the clamping jaws are suitable for first holding and/or moving the bag before inserting the filling needle into the bag.  In Gustafsson ‘337, the bag is opened and the filling needle is inserted into the bag, thereafter the squeezing means (3) is activated and the clamping jaws (10) grasp the end portion (5) of the filling tube (2) (paragraph [0044]).
However, the Gustafsson ‘935 reference discloses a similar type of filling device which includes a clamping device (5) including a pair of clamping jaws (8) (see col. 5, line 64 - col. 6, line 6) which are used to clamp the bag (2) between the jaws (8) and the end portion of the filling tube (4, 6) with the bag acting as a seal between the clamping jaws (8) and the end portion of the filling tube (4, 6).  See col. 2, lines 38-46: “the 
The Gustafsson ‘935 reference expressly discloses two alternative methods of opening and filling the bag package (2) as set forth at col. 7, line 22 - col. 8, line 44, including the method similar to that disclosed in Gustafsson ‘337, but also the method that includes that the clamping jaws are suitable for first holding and/or moving the bag before inserting the filling needle into the bag.
See Gustafsson ‘935, col. 7, lines 38-50: 
“By ensuring that the separation of said parts that define the filling channel is sufficiently great, it is possible to provide a dimensionally stable opening of said filling channel. 
When the filling channel has been opened up, the clamping elements can be arranged so as to grip the package on both sides of the opened filling channel. In this way, it is possible to lock the filling channel in the opened and dimensionally stable state 
The filling channel can be opened up before or at the time when the package has been arranged at a filling station. 
The filling station can have a vertically movable filling tube and, after the package has been arranged at the filling station, the end portion of the filling tube is lowered and inserted into the opened filling channel of the package.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Gustafsson ‘337 device for filling a bag by having substituted the method of opening and filling the bag in which the clamping jaws are suitable for first holding and/or moving the bag before inserting the filling needle into the bag, as taught by Gustafsson ‘935, for the method of first inserting filling needle into the bag and thereafter clamping the bag with the clamping jaws, since Gustafsson ‘935 recognizes that the two alternative methods can be practiced with the expectation of successful results.  
Furthermore, in this instance, the Gustafsson ‘935 provides motivation for why the technique of the clamping jaws are suitable for first holding and/or moving the bag before inserting the filling needle into the bag may be used in the modified Gustafsson ‘337 device for filling a bag because it expressly states that “the clamping elements can be arranged so as to grip the package on both sides of the opened filling channel. In this way, it is possible to lock the filling channel in the opened and dimensionally stable state while the gripping elements, such as suction cups, are able to disengage from said parts defining the filling channel.”
Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 4, the Gustafsson ‘337 filling device, as modified by Peters and Gustafsson ‘935 above, discloses that the positive engagement has a plurality of contact surfaces (see for example the jaws 10, 10 and elastic engaging surfaces 11 on each jaw 10 of Gustafsson ‘337).
Regarding claim 6, the Gustafsson ‘337 filling device, as modified by Peters and Gustafsson ‘935 above, discloses that the positive engagement is adapted to provide an airtight seal between the clamping jaws and the filling needle (Gustafsson ‘337 - paragraphs 44 and 46, “The seal provided by the squeezing means 3 ensures that products cannot be pressed out of the container 12 between the filling duct 13 and the end portion 5 of the filling tube 2.”).
Regarding claim 7, the Gustafsson ‘337 filling device, as modified by Peters and Gustafsson ‘935 above, discloses that the positive engagement is adapted to hermetically clamp the bag between the clamping jaws and the filling needle (Gustafsson ‘337 - paragraphs 44 and 46, “The seal provided by the squeezing means 3 ensures that products cannot be pressed out of the container 12 between the filling duct 13 and the end portion 5 of the filling tube 2.”).
Regarding claim 8, the Gustafsson ‘337 reference discloses that the clamp (jaw 10) has an elastomer (11) (Gustafsson ‘337 - paragraphs 40 and 44, “the pair of jaws 4 have elastic engaging surfaces 11”).
Regarding claim 20, the Gustafsson ‘337 reference discloses a method of filling a bag (12) with a device, comprising: holding and/or moving the bag (12) with clamping jaws (10) having an inner geometry adapted to form a positive engagement with an outer geometry at a clamping region of a filling needle (2); inserting the filling needle (2) having the outer geometry in the clamping region into a region of a bag opening (filling duct 13 - see figs. 2a, 2b, and paragraph 44) between a first foil of the bag and a second foil of the bag (see figs. 3a and 3b); sealing the bag via clamping jaws and the filing needle at the clamping region (see paragraph 10, “During the filling process, the nozzle is, as mentioned above, inserted into the filling duct of the container, after which the product is supplied to the compartment through said nozzle. The product pressure will act to open the nozzle and at the same time to establish a seal between the nozzle and the walls of the filling duct [of the bag 12] to ensure that air does not penetrate into the container” and paragraph 44, “[0044] In FIG. 2b, the end portion 5 of the filling tube 2 is inserted into the filling duct 13 of the container 12 with the end element 4 in its first position. The squeezing means 3 has been activated so that its pair of jaws 10 grasps the end portion 5 and thus also the filling duct 13. Since the end portion 5 of the filling tube 2 is made of a rigid material while the engaging surfaces 11 of the pair of jaws 10 are elastic, a reliable seal is established between said filling duct 13 and said end portion 5, which does not risk damaging the side walls of the container 1, which define 
The Gustafsson ‘337 reference does not disclose that the method includes holding and/or moving the bag with clamping jaws (10) having a conical inner geometry adapted to form a positive engagement with a conical outer geometry at the clamping region of a filling needle (2) before inserting the filling needle, and inserting the filling needle having the conical outer geometry in the clamping region into the bag already held by the clamping jaws in an inversely conical region of a bag opening between a first foil of the bag and a second foil of the bag.
However, the Peters reference discloses in a similar type of filling device used in a method of filling a container that it is old and well known in the relevant art to provide a filling needle (1) which has a conical outer geometry in a clamping region and each of two clamping jaws (5) has a conical inner geometry adapted to form a positive engagement with the conical outer geometry, and a container (casing 9) serves as a seal between the clamping region of the filling needle (1) and the conical geometry of the two clamping jaws (5) (see paragraph 7 of the Peters translation, the casing (9) is filled with pressurized fluid, i.e. water, and the conical shape of the clamping jaws (5) and the filling needle (1) allow the casing (9) to act as a seal between the clamping region of the filling needle (1) and the conical geometry of the two clamping jaws (5)).  While the word “bag” does not appear in the translation of the Peters reference, the “empty plastic casing 9” of Peters is read as an equivalent of the bag recited in the claim based on the teachings found in paragraphs 1, 4 and 5 of the translation of Peters which mention “containers made of plastic or elastic material.”  See figure 1 and the 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gustafsson ‘337 method of filling a bag with a device by having had the method include holding and/or moving the bag with clamping jaws (10) having a conical inner geometry adapted to form a positive engagement with a conical outer geometry at the clamping region of the filling needle (2), and inserting the filling needle having the conical outer geometry in the clamping region into an inversely conical region of a bag opening between a first foil of the bag and a second foil of the bag, with sealing of the bag via the clamping jaws and the filling needle at the clamping region, as suggested by Peters, since a skilled artisan would have recognized that providing the Gustafsson ‘337 method of filling a bag with a device in which the needle and clamping jaws have conical outer and inner geometry, respectively, would have permitted a positive engagement between the needle, bag and clamping jaws in the clamping region.  Also, a skilled artisan would have recognized the Peters structure as a desirable alternative structural technique which could be incorporated into the Gustafsson ‘337 method of filling a bag with a device for achieving a snug tight fit of the bag surface between the filling needle and the clamping jaws.  Finally, in this instance a skilled artisan would also have recognized that the alternative construction in the method would have achieved predictable and successful results.
The Gustafsson ‘337 method of filling a bag, as modified by Peters above, does not expressly disclose that the holding and/or moving the bag with clamping jaws (10) before inserting the filling needle, and inserting the filling needle having the conical outer geometry in the clamping region into the bag already held by the clamping jaws in an inversely conical region of a bag opening between a first foil of the bag and a second foil of the bag.  
In Gustafsson ‘337, the bag is opened and the filling needle is inserted into the bag, thereafter the squeezing means (3) is activated and the clamping jaws (10) grasp the end portion (5) of the filling tube (2) (paragraph [0044]).
However, the Gustafsson ‘935 reference discloses a similar type of method of filling a bag using a filling device which includes a clamping device (5) including a pair of clamping jaws (8) (see col. 5, line 64 - col. 6, line 6) which are used to clamp the bag (2) between the jaws (8) and the end portion of the filling tube (4, 6) with the bag acting as a seal between the clamping jaws (8) and the end portion of the filling tube (4, 6).  See col. 2, lines 38-46: “the arrangement comprises a filling tube with an end portion which is made of a stiff material and which has an outer circumference and which, in order to transfer said product to the chamber, is insertable into a filling channel of the package, which filling channel has an inner circumference, and a clamping element which is designed to grip the end portion and the filling channel when said end portion is inserted into said filling channel, so as to create a seal between the end portion and the filling channel.”  See col. 4, lines 9-13: “Said clamping element can comprise elastic grip surfaces which are designed to grip said filling channel and said end portion. The sealing element can in this way be made to grip gently round the end portion and the filling channel while at the same time providing a reliable seal.”  
before inserting the filling needle, and inserting the filling needle having the outer geometry in the clamping region into the bag already held by the clamping jaws in a region of a bag opening between a first foil of the bag and a second foil of the bag.  
See Gustafsson ‘935, col. 7, lines 38-50: 
“By ensuring that the separation of said parts that define the filling channel is sufficiently great, it is possible to provide a dimensionally stable opening of said filling channel. 
When the filling channel has been opened up, the clamping elements can be arranged so as to grip the package on both sides of the opened filling channel. In this way, it is possible to lock the filling channel in the opened and dimensionally stable state while the gripping elements, such as suction cups, are able to disengage from said parts defining the filling channel. 
The filling channel can be opened up before or at the time when the package has been arranged at a filling station. 

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Gustafsson ‘337 method of filling a bag by having substituted the method of opening and filling the bag wherein holding and/or moving the bag with clamping jaws (10) having an inner geometry adapted to form a positive engagement with an outer geometry at the clamping region of a filling needle (2) occurs before inserting the filling needle, and inserting the filling needle having the outer geometry in the clamping region into the bag occurs with the bag already held by the clamping jaws in a region of a bag opening between a first foil of the bag and a second foil of the bag, as taught by Gustafsson ‘935, for the method of first inserting the filling needle into the bag and thereafter clamping the bag with the clamping jaws, since Gustafsson ‘935 recognizes that the two alternative methods can be practiced with the expectation of successful results.
Furthermore, in this instance, the Gustafsson ‘935 provides motivation for why the technique of the clamping jaws are suitable for holding and/or moving the bag with the clamping jaws (10) having a conical inner geometry adapted to form a positive engagement with a conical outer geometry at the clamping region of a filling needle (2) before inserting the filling needle, and inserting the filling needle having the conical outer geometry in the clamping region into the bag already held by the clamping jaws in an inversely conical region of a bag opening between a first foil of the bag and a second foil of the bag may be used in the modified Gustafsson ‘337 method for filling a bag 
Regarding claim 21, the Gustafsson ‘337 method, as modified by Peters and Gustafsson ‘935 above, discloses that the first foil of the bag and the second foil of the bag are plastically deformed in the area of the bag opening before the filling needle is inserted (Gustafsson ‘337 - paragraph 54, “An opening means (not shown) can be arranged for initial separation of the walls of the filling duct 13. This opening means may comprise suction cups which stick to the respective duct walls, which suction cups are then separated for separation of the duct walls.”).
Regarding claim 22, the Gustafsson ‘337 method, as modified by Peters and Gustafsson ‘935 above, discloses that the first foil of the bag and the second foil of the bag are pulled apart before the filling needle is inserted (paragraph 54).
Regarding claim 23, the Gustafsson ‘337 method, as modified by Peters and Gustafsson ‘935 above, discloses that the first foil-4-Serial No. 16/304,736Docket No. FAR-027960 US PCT of the bag and the second foil of the bag are clamped between the clamping jaws (10) and/or between the clamping jaws (10) and the filling needle (2) (paragraphs 44 and 46).
Regarding claim 24, the Gustafsson ‘337 method, as modified by Peters and Gustafsson ‘935 above, discloses that the clamping effect is increased by additional pressure on the positive engagement (between elastic elements 11 of the jaws 10, and the filling tube 2).
Regarding claim 25, the Gustafsson ‘337 method, as modified by Peters and Gustafsson ‘935 above, discloses that the clamped foil acts as a seal between the clamping jaws (10) and/or between the clamping jaws (10) and the filling needle (2) (Gustafsson ‘337 - paragraphs 44 and 46).
Regarding claim 26, the Gustafsson ‘337 method does not disclose that the filling needle (2) is pressed against the clamping jaws (10).  However, the Peters reference teaches that the filling needle (1) is pushed, i.e. pressed, against the clamping jaws (5) (see paragraph 7 of the translation of Peters).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Gustafsson ‘337 method of filling by having had the filling needle (2) pressed against the clamping jaws (10), as suggested by Peters, in order to ensure a snug tight fit between the filling needle, the bag walls and the clamping jaws.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 1 above, and further in view of Rawlings (GB 907536).
Regarding claim 5, the Gustafsson ‘337 filling device, as modified by Peters and Gustafsson ‘935 above, does not disclose that the positive engagement has a groove.  However, the Rawlings reference discloses in a similar type of filling device, see fig. 1, that it is old and well known to provide a positive engagement which is a groove (4).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Gustafsson ‘337 filling device by having had the positive engagement have a groove, as taught by Rawlings, since a skilled artisan would have recognized that a positive engagement having a grooved .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 20 above, and further in view of Natronag Papierproduktion (DE 3104968) (hereinafter Natronag).
Note: see the English language machine translation of the Natronag reference attached to the previous Office action.
Regarding claim 33, the Gustafsson ‘337 method of filling a bag with a device, as modified by Peters and Gustafsson ‘935 above, discloses that the filling needle (2) is removed from the bag and the opening (13) of the bag is sealed by a heat sealing process (Gustafsson ‘337 - paragraph 47).  The Gustafsson ‘337 reference does not disclose that the opening of the bag is welded.  However, the Natronag reference discloses that it is old and well known in the relevant art to provide a device for closing the opening of a bag in which the opening of the bag is welded (see for example the abstract).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Gustafsson ‘337 method of filling a bag with a device by having had the opening of the bag welded, as taught by Natronag, since a skilled artisan would have recognized that a welding tool is an alternative structural technique for achieving a sealed closing of the opening of the bag. In this instance a skilled artisan would also have recognized that the alternative construction would have achieved predictable and successful results.
Response to Arguments
Applicant’s arguments filed 26 May 2021 with respect to claims 1, 4-8, 20-26 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The subject matter added to the independent claims 1 and 20 is taught by the newly applied Gustafsson ‘935 reference as discussed above in the 35 USC 103 rejections.  The new 35 USC 103 rejections of the claims applied in the present Office action are deemed proper.
Applicant arguments against the Gustafsson ‘337, Peters Rawlings, and Natronag references are noted but deemed unpersuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   
Applicant’s arguments concerning the 35 USC 103 rejections of the dependent claims based on their dependency from an independent claim are noted, but deemed unpersuasive since the arguments fail to point out any error in the individual rejections themselves.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeda (US ‘376) discloses a method and apparatus for filling a pouch which includes a pouch dilating device (23) in the form of a conical casing (fig. 12).
Borgstrom et al. (US ‘512) discloses a method and apparatus for filling a bag including the use of gripping jaws for holding and/or moving the bag.
Vollenkemper et al. (US ‘560), Korte et al. (US ‘568) and Vollenkemper (US ‘724) each disclose a method and apparatus for filling bags including clamping jaws for holding and/or moving the bag.
Larsen et al. (US ‘394) discloses a method and apparatus for filling a bag including the use of opening means (8, 9) for holding and/or moving the bag, and which open the bag prior to insertion of a filling tube (10). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2 June 2021